Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Allowable Subject Matter
Claims 2, 5-8, 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s claims comprising: computing, by a service, a data fidelity metric for network telemetry data used by a machine learning model to monitor a computer network; detecting, by the service, unacceptable performance of the machine learning model; determining, by the service, a correlation between the data fidelity metric and the unacceptable performance of the machine learning model; and adjusting, by the service, generation of the network telemetry data for input to the machine learning model, based on the determined correlation between the data fidelity metric and the unacceptable performance of the machine learning model; wherein the machine learning model comprises an anomaly detector, and wherein the unacceptable performance of the machine learning model corresponds to the anomaly detector detecting more than a threshold percentage of anomalies.
The cited prior arts fail to teach Applicant’s claims comprising: computing, by a service, a data fidelity metric for network telemetry data used by a machine learning model to monitor a computer network; detecting, by the service, unacceptable performance of the machine learning model; determining, by the service, a correlation between the data fidelity metric and the unacceptable performance of the machine learning model; and adjusting, by the service, generation of the network telemetry data for input to the machine learning model, based on the determined correlation between the data fidelity metric and the unacceptable performance of the machine learning model; wherein the data fidelity metric is computed based in part missing values in the network telemetry data. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

2E - Docket and Application Viewer 4.1.6.150
Claim Rejections – 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 11, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walters et al, U.S. Patent Application Publication 2020/0302234 (hereinafter Walters).    
As per claim 1, Walters teaches the invention as claimed comprising:
computing, by a service, a data fidelity metric for network telemetry data used by a machine learning model to monitor a computer network ([87], e.g., computing, a minimum number sample of monitored remote data used by the model to monitor the network (fig. 1)); 
detecting, by the service, unacceptable performance of the machine learning model ([122], e.g., detecting accuracy of model below threshold); 
determining, by the service, a correlation between the data fidelity metric and the unacceptable performance of the machine learning model ([110][122][123], e.g., correlating between minimum number sample and accuracy of model); and 
adjusting, by the service, generation of the network telemetry data for input to the machine learning model, based on the determined correlation between the data fidelity metric and the unacceptable performance of the machine learning model ([110][122][123][124], e.g., adjusting, the generation of sample number or dataset for input to the model based on correlation between minimum number of sampling and accuracy of model).

As per claim 11, Walters teaches the invention as claimed comprising:

a processor coupled to the network interfaces and configured to execute one or more processes (fig. 1; [46][74]); and 
a memory configured to store a process executable by the processor (fig. 1; [46][74]), the process when executed configured to: 
compute a data fidelity metric for network telemetry data used by a machine learning model to monitor a computer network ([87], e.g., computing, a minimum number sample of monitored remote data used by the model to monitor the network (fig. 1)); 
detect unacceptable performance of the machine learning model ([122], e.g., detecting accuracy of model below threshold); 
determine a correlation between the data fidelity metric and the unacceptable performance of the machine learning model ([110][122][123], e.g., correlating between minimum number sample and accuracy of model); and 
adjust generation of the network telemetry data for input to the machine learning model, based on the determined correlation between the data fidelity metric and the unacceptable performance of the machine learning model ([110][122][123][124], e.g., adjusting, the generation of sample number or dataset for input to the model based on correlation between minimum number of sampling and accuracy of model).

As per claim 3, Walters teaches the invention as claimed in claim 1 above.  Walters further teach 

As per claim 13, it is rejected for the same reason as set forth in claim 3 above.  

As per claim 20, it is rejected for the same reason as set forth in claim 11 above.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Jain et al, U.S. Patent Application Publication 2019/0140911 (hereinafter Jain).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jain’s teaching into Walters’s system in order to allow Walters’s system to adjust the sampling size of the input based on sampling frequency in order improve the accuracy of Walters’s model.  

As per claim 10, Walters teaches the invention as claimed in claim 1 above.  Walters does not teach classify devices in the network by device type.  Jain teaches the machine learning model is configured to classify devices in the network by device type ([18])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jain’s teaching into Walters’s system in order to allow Walters’s system to adjust the input based on device type in order improve the accuracy of Walters’s machine learning model.  
As per claim 14, it is rejected for the same reason as set forth in claim 4 above.  

As per claim 19, it is rejected for the same reason as set forth in claim 10 above.  


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Biswas et al, U.S. Patent Application Publication 2019/0156264 (hereinafter Biswas).

As per claim 9, Walters teaches the invention as claimed in claim 1 above.  Walters does not specifically teach wherein the machine learning model is part of a network assurance system.  Biswas teaches a machine learning model is part of a network assurance system ([58])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Biswas’s teaching into Walters’s system in order to allow Walters’s machine learning model to be used in a network assurance system, thus improving accuracy of the network assurance system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454